DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments have been filed on 9/16/2022. The Following has occurred: Claims 1, 9, and 17 have been amended. 
Claims 1-20 are pending and have been examined.
Effective Filling Date: 3/22/2018
Response to Amendment
35 U.S.C. 112(a) rejection is added in light of the amended claim limitations. 
35 U.S.C. 112(b) Rejection is added in light of the amended claim limitations. 
35 U.S.C. 101 rejection is maintained in light of the amended claim limitations.
35 U.S.C. 103 rejection is maintained in light of the amended claim limitations. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claims 1, 9, and 17 recite “train one or more machine learning algorithms using a plurality of field data objects and corresponding correlation scores, the plurality of field data objects indicative of skill level data, personality trait data, and career stage data for a plurality of users;” The Specification does not provide written description for the training of machine learning algorithms using a plurality of field data objects and corresponding correlation scores. In paragraph [0123] of the Specification recites, “the correlation score may be calculated using a mathematically-based statistical model, including models based on one or more of Item Response Theory (IRT), Bayesian Network (Bayes net), Logistic Regression, Discriminant Function Analysis, Principal Factor Analysis (PFA), linear and/or non-linear multiple regression models, multivariate base rate analysis, or the like. The determined correlation scores also may be based on neural networks and trained machine learning algorithms… Such neural network data structures may be designed, constructed, and trained by adaptive learning processes to analyze complex sets of inputs (e.g., issued badge/skills data, personality trait/interest data, career stage data and other factors, etc.) and provide predictive outputs corresponding to the overall suitability of the match between the badge earner and the occupations/fields (e.g., using predictions corresponding to work satisfaction, worker performance, etc.).” The Specification only states the correlation scores may be determined based on neural networks and trained machine learning algorithms. That is the machine learning algorithms are already trained to be applied for the determination of correlation scores. The Specification does not describe the specifics of training one or more machine learning algorithms using a plurality of field data objects and corresponding correlation scores nor how the training of the one or more machine learning algorithms is actually performed using the plurality of field data objects indicative of skill level data, personality trait data, and career stage data for a plurality of users and corresponding correlation scores. Same in paragraph [0127] of the Specification, “the client may provide one or more fields/occupations (e.g., one or more documents 1000 and/or other field/occupation/job identifiers), and the platform server 610 may use similar techniques (e.g., vector space models, regression analysis, trained neural networks and machine learning etc.)” merely describes the applying of already trained neural networks and machine learnings, the specification does not provide the written description for the step of training a machine learning algorithm nor how it is done. 
Claims 2-8, 10-16, and 18-20 depend from claims 1, 9, and 17 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9, and 17 recite “based on one or more outputs generated by the one or more machine learning models” (bold emphasis included), which lacks antecedent basis. Claim 1 previously recites “one or more machine learning algorithms” which makes unclear whether if “the one or more machine learning models” is referring to the previous recited one or more machine learning algorithms or another/different machine learning models. For the purpose of expediting compact prosecution, the Examiner will interpret “the one or more machine learning models” to be --“the one or more machine learning algorithms” --.
Claims 2-8, 10-16, and 18-20 depend from claims 1, 9, and 17 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-8 are directed to a server (i.e. a machine), claims 9-16 are directed to a method (i.e. a process), and claims 17-20 are directed to a computer product (i.e. article of manufacture). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 1, which is representative of independent claims 9 and 17, have been denoted with letters by the Examiner for easy reference. The bold language of claim 1 recites a judicial exception as explained further below:
A digital credential platform server coupled, via one or more network interfaces, to a network of computing devices and comprising a processing unit executing a set of instructions which, when executed by the processing unit, causes the digital credential platform server to: 
train one or more machine learning algorithms using a plurality of field data objects and corresponding correlation scores, the plurality of field data objects indicative of skill level data, personality trait data, and career stage data for a plurality of users; 
generate, for transmission through the network and display on a client device, a first graphical user interface (GUI); 
receive a request, comprising a user input into the first GUI, from the client device, for a set of field data objects, within the plurality of field data objects, that are associated with a digital credential receiver; 
in response to the request, retrieve, from a plurality of electronic data stores coupled to the network, data associated with the digital credential receiver, said data comprising: (a) data identifying one or more digital credential objects, received by the digital credential receiver; (b) one or more verified evaluation records of the digital credential receiver; and (c) data identifying a current career phase of the digital credential receiver; 
access and analyze the plurality of field data objects stored in a data structure; 
transform the set of field data objects into a multi-dimensional vector space; 
transform the data identifying the digital credential into one or more vector queries; 
input the one or more vector queries into the multi-dimensional vector space; 
select a first subset, comprising the set of field data objects within the multi-dimensional vector space, wherein the first subset is selected based on a calculation of the distance between the one or more vector queries and a plurality of characteristics of each of the plurality of field data objects in the multi-dimensional vector space; QB\ 159311.00294\68019899.1Serial No. 15/928,529 Response to FAI Office Action dated March 26, 2021.Page 3
for each field data object of the first subset, calculate a correlation score for the field data object, based on one or more outputs generated by the one or more machine learning models, wherein the digital credential platform server is configured to increase the correlation score for the field data object responsive to identifying: (a) a first set of capability characteristics identified within the data associated with the digital credential receiver and matching, within the plurality of characteristics, first capability characteristics of the field data object; (b) a second set of personality of interest characteristics identified within the evaluation records of the digital credential receiver and matching, within the plurality of characteristics, second interest characteristics of the field data object; and (c) a third set of career phase characteristics identified within the current career phase of the digital credential receiver and matching, within the plurality of characteristics, a third career phase characteristic of the field data object; and 
generate a second GUI, for transmission through the network to be displayed on the client device, the second GUI including data identifying the correlation score for each of the first subset.
The bolded portions of limitations [B] and [D]-[K] above, under the broadest reasonable interpretation, recite an abstract idea of matching a job candidate to a job listing by analyzing data about the job candidate to generate a correlation score of match in commercial or legal interactions, which falls under "Certain Methods of Organizing Human Activity," one of the abstract idea groupings articulated in the 2019 PEG.
The highlighted portions recite steps or functions above, under the broadest reasonable interpretation, other than the use of computing system/server (e.g., processing unit, network interfaces, graphical user interface, and non-transitory computer readable medium/memory), the claims recite a process for training an algorithm/model, receiving a request from a user for a set of field data objects associated with a credential receiver..., retrieving data associated with the credential receiver…, accessing and analyzing a plurality of field data object..., transforming the set of field data object into a multi-dimensional vector space, transforming the data identifying the credential into one or more vector space, inputting the one or more vector queries into the multi-dimensional vector space, selecting a first subset of the plurality of field data objects correlating to the digital credential receiver..., calculating a correlation score for the particular field data object... and transmitting the identified correlation score to the user. The above-mentioned steps recite concepts can be performed in the human mind, such as observation, evaluation, judgement, or opinion, that could be performed by a human, without the need of a computer or any other machine, which falls under “Mental Process,” one of the abstract idea groupings articulated in the 2019 PEG. 
Lastly, under the broadest reasonable interpretation, the claims recite training a machine learning algorithm using field data objects (limitation [B]), transforming the set of field data objects into a multi-dimensional vector space (limitation [G]), transforming the data identifying the credential into one or more vector queries (limitation [H]), selecting a first subject based on a calculation of the distance between the one or more queries and a plurality of characteristics of each of the plurality of field data objects in the multi-dimensional vector space (limitation [J]), and calculating a correlation score for the field data object (limitation [K]). Although not expressly recited in the claim, the broadest reasonable interpretation amounts to performing mathematical relationships and mathematical calculations, which is also a grouping of abstract ideas, “Mathematical Concepts” in the 2019 PEG. 
 Accordingly, claims 1, 9, and 17 recite an abstract idea and the analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim recites the additional elements (Italic emphasis from above) - the use of computing system/server with processing unit, network interfaces, graphical user interface, and non-transitory computer readable medium/memory amount to be general computer components to perform generic computer functions (learning, generating, receiving, retrieving, accessing, transforming, inputting, calculating, and displaying information). The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0024]-[0029] listing various generic servers and computer devices, paragraphs [0062]-[0074] describing generic and conventional computer components such as processor, storage devices, input, and output devices. See Figures 2 and 5. In paragraph [0084], the graphical interface is recited in a generic manner, as a part of computer system to input/output information. The API is described in a generic manner, as part of user interface in using computing technology, performing the computer function known in the field) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
That is, the function of limitations [B]-[L] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The additional elements and analysis of Step2A-Prong two is carried over. Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. When considered individually and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component, as discussed in MPEP 2106(f). The claim as a whole merely describes how to generally “apply” the concept for matching a job candidate to job listings by analyzing data about the job candidate to generate a correlation score of match. Thus, viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible. Independent claims 9 and 17 recites substantially similar limitations as independent claim 1 and are therefore also considered abstract and being held rejected under the same grounds. 
Dependent claims 2-8, 10-16, and 18-20 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2-6, 10-14, and 18-20 further recite similar steps of retrieving, determining, and comparing information that was previously deemed abstract in the independent claims. The additional steps do not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 7 and 15 further recite additional information for verified evaluation records which is step of adding descriptive material of abstract idea with the use of computer and does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 8 and 16 further provide additional information for current career phase, which further adds descriptive material to the analyzing step and does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardtke et al. (US 20140122355 A1), hereinafter “Hardtke” in view of Pearson, “Open badges are unlocking the emerging jobs economy” (cited by the applicant in the IDS of 4/27/2018), hereinafter “Pearson,” and further in view of Wang et al. (US 20180253655 A1), hereinafter “Wang.”
Claims 1, 9, and 17, Hardtke discloses 
(Claim 1) a digital credential platform server configured to map digital credential receivers to field data objects, the digital credential platform server coupled, via one or more network interfaces, to a network of computing devices and comprising a processing unit executing a set of instructions which, when executed by the processing unit, causes the digital credential platform server to (Abstract, para. [0014] disclosing computer system. Para. [0026] disclosing remote computers that communicates with computer system through network interface. See Claim 23 for computer system, processor, and communication devices), 
(Claim 9) a method of mapping digital credential receivers (Abstract, claim 1, para. [0001], [0012], [0022] disclosing computer-based method), comprising:
(Claim 17) a non-transitory computer-readable medium, having instructions stored therein, which when executed by a computing device cause the computing device to perform a set of operations comprising (Para. [0014], [0022], [0024]-[0028] disclosing memory comprising instructions):
train one or more machine learning algorithms using a plurality of field data objects and corresponding correlation scores, the plurality of field data objects indicative of skill level data, personality trait data, and career stage data for a plurality of users (Para. [0118], “describes a first-of-its-kind large-scale nation-wide and scientifically controlled human evaluator study of the resume-job matching process, conducted with a view to developing a set of empirical data that can be used in training algorithms to optimize a scoring function of fitness or suitability of a candidate for a job opening. This study is the first example of data-driven algorithmic sourcing; in other words, an algorithm for matching a candidate with a job opening is derived from analysis of data gathered by evaluations of matches between other candidates and other job openings. The study has been referred to as the Human Insights Resume Evaluator Study (“HIRES”).” and para.[0130], [0133], [0138], [0143], Which disclose the training process of machine learning algorithms for a (correlation) scoring from data gathered from the evaluation of matches of candidates and job openings in a study (“HIRES”).  In para. [0125], [0126], and [0129] disclosing the study (“HIRES”) utilizes the data sources for the field data object of skills and certifications, which is representation skill level data; current employer and job title information, which is representation of career stage data. In para. [0080] disclosing the matching of qualification to job openings also takes in consideration of personality traits as external data sources in the calculation of suitability (i.e. correlation) score);
generate, for transmission through the network and display on a first client device, a first graphical user interface (GUI) (Para. [0024]-[0026], [0029], disclosing user interface and communication with computer system through network interface. Para. [0033] graphical user interface. Para. [0039] disclosing the use of web-based interface. Para. [0041] disclosing the use of web-based interface and application program interface (API)); 
receive a request, comprising a user input into the first GUI (Para. [0024]-[0026], [0029], disclosing user interface and communication with computer system through network interface. Para. [0033] graphical user interface. Para. [0039] disclosing the use of web-based interface. Para. [0041] disclosing the use of web-based interface and application program interface (API)), from the first client device, for a set of field data objects, within a plurality of field data objects, that are associated with a digital credential receiver (para. 0038-0039 disclosing a request for matching is received and that data associated with the receiver is obtained.  See para. 0055 where the use of information regarding certification is disclosed (i.e. credential)); 
in response to the request, retrieve, from a plurality of electronic data stores coupled to the network, data associated with the digital credential receiver (Para. 0041, 0044 disclose retrieving and analyzing field data objects (the job openings defined by data) from external database), said data comprising: 
(a) data identifying one or more digital credential objects, received by the digital credential receiver (Para. [0041], [0099], [0151], and Table 1H and Table 1L disclosing the use of API for accessing and receiving of various data including credential data feed service); 
(b) one or more verified evaluation records of the digital credential receiver (Para. [0041], [0099], [0151], and Table 1H and Table 1L disclosing the use of API for access of various data includes evaluation record data feed service); and 
(c) data identifying a current career phase of the digital credential receiver (Para. [0075], [0079]-[0080], [0095], [0098], [0136]); 
access and analyze the plurality of field data objects stored in a data structure (Para. 0041, 0044 disclose retrieving and analyzing field data objects (the job openings defined by data) from external database); 
select a first subset, comprising the set of field data, wherein the first subset is selected based on a calculation of the distance between the one or more vector queries and a plurality of characteristics of each of the plurality of field data objects (In accordance to the app. Specification paragraph [0122]: “The execution of the vector query may include calculating the distance between the vector query and each of the field data objects within the multi-dimensional vector space. In some cases, the distance between the vector query and the [a] particular field data object within the multi-dimensional vector space may correspond to the angle between these two vectors (i.e., the query and the field data object). For instance, a smaller angle between the vectors within the multi-dimensional space may indicate a higher degree of similarity. In some cases, platform server 610 may calculate the angle between two vectors via a multi-step process including multiplying the corresponding components (pairwise) of the vectors and summing those values, normalizing by the product of the lengths of the two vectors, and then using that data to calculate the cosine of the angle between the vectors (i.e., cosine similarity).”  Hardtke recites the same calculation of distance between the one or more vector queries and a plurality of characteristics of each of the plurality of field data objects in para. [0087]-[0088]. Specifically, in Table 1B and Table 1H recite the TF-IDF cosine similarity makes a vector out of the TF-IDF values of the unique set of tokens in the job description and resume); 
for each field data object of the first subset, calculate a correlation score for the field data object, based on one or more outputs generated by the one or more machine learning models, wherein the digital credential platform server is configured to increase the correlation score for the field data object responsive to identifying: (a) a first set of capability characteristics identified within the data associated with the digital credential receiver and matching, within the plurality of characteristics, first capability characteristics of the field data object; (b) a second set of personality of interest characteristics identified within the evaluation records of the digital credential receiver and matching, within the plurality of characteristics, second interest characteristics of the field data object; and (c) a third set of career phase characteristics identified within the current career phase of the digital credential receiver and matching, within the plurality of characteristics, a third career phase characteristic of the field data object (The claimed determining of a correlation score is the calculation of the score, see para. [0048-0052], [0081-0083]. A score is calculated for each receiver that represents the correlation between the credential receiver and the field data objects. See para. [0075-0117] specifically teaches the matching of selected plurality of field data object to correlate with the digital credential receiver for a score of best match candidate (i.e. correlation score) based on comparing of characteristics, skill, and experience of the digital credential receiver to the description (characteristics, required skill, and experience) of the field data object (job), which is matching, within the plurality of characteristics, first capability characteristics of the field data object, and personality of interest characteristics and career phase characteristics. In para. [0146] disclosing aggregating of score which is representative of increase the correlation score. In para. [0147-0148] disclosing the score is calculated by using a machine-learning, data-driven algorithms); and 
generate a second GUI (Para. [0024]-[0026], [0029], disclosing user interface and communication with computer system through network interface. Para. [0033] graphical user interface. Para. [0039] disclosing the use of web-based interface. Para. [0041] disclosing the use of web-based interface and application program interface (API)), for transmission through the network to be displayed on the client device, the second GUI including data identifying the correlation score for each of the first subset (para. [0031] for the transmitting and displaying of score).  
The only difference between the claimed invention and Hardtke, is that Hardtke does not expressly teach the use of digital credential, such as digital badge or digital certification. However, NPL document "Open badges are unlocking the emerging jobs economy" teaches the concepts of using a digital credential such as an open badge were the badge includes metadata that sets forth qualifications, skills, and competencies (experience) of the receiver. The use of digital credentials such as open badges provides a way to provide specific information about the skills and competencies of a job seeker so that a prospective employer can assess the job seeker.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Hardtke with the ability to also receive and use digital credentials such as open badges in addition to the resume and profile, so that the achievements and certifications of the receiver can be supported by evidence in the form of a verifiable open badge.  Hardtke teaches that certain certifications may be required in paragraph 55 and those of ordinary skill in the art would found it obvious to provide Hardtke with the ability to receive and analyze digital credentials such as open badges to ascertain the skills and competencies of the job seeker that may be required for a given job opening, and that is used in determining the correlation metric (suitability score).
Still, the combination of Hardtke and Pearson fails to expressly teach the field data objects are in the form of multi-dimensional vector space. Specifically, the combination fails to teach the limitations (italic emphasis):
transform the set of field data objects into a multi-dimensional vector space; 
transform the data identifying the digital credential into one or more vector queries; 
input the one or more vector queries into the multi-dimensional vector space; 
select a first subset, comprising the set of field data objects within the multi-dimensional vector space, wherein the first subset is selected based on a calculation of the distance between the one or more vector queries and a plurality of characteristics of each of the plurality of field data objects in the multi-dimensional vector space. 
However, Wang is directed to systems and methods for identifying appropriate course recommendation, which specifically teaches transforming the field data object such as name and description of skill into multi-dimensional vector space. 
Wang specifically teaches:
transform the set of field data objects into a multi-dimensional vector space (para. [0062] and [0083]-[0086] teaches the step of extracting name and description of a skill to generate skill attribute vectors, and step of creating skill attribute vector for the skill of interest and a plurality of other skills in a multi-dimensional vector space); 
transform the data identifying the digital credential into one or more vector queries (In para. [0042]-[0045] teaches the vector generation module for converting the skill of interest, names, and description into skill attribute vectors); 
input the one or more vector queries into the multi-dimensional vector space; select a first subset, comprising the set of field data objects within the multi-dimensional vector space, wherein the first subset is selected based on a calculation of the distance between the one or more vector queries and a plurality of characteristics of each of the plurality of field data objects in the multi-dimensional vector space (Para. [0083]-[0092] and [0115]-[0116] disclosing the creating and inputting of skill attribute vectors in a multi-dimensional vector space for calculating “a distance score between the plurality of skill attribute vectors associated with the plurality of skills other than the skill of interest and the skill attribute vector associated with the skill of interest. As noted above, calculating a distance between two skill attribute vectors can be accomplished by calculating a cosine similarity.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of digital credential of open badge of Hardtke and Pearson to include multi-dimensional vector space with the similar process of applying cosine similarity from the calculation of distance between the plurality of data vectors as taught by Wang for the motivation of providing recommendation in best course for the user from the analysis of comparing the skill attribute vectors of plurality of skills to job description based on the distance score from cosine similarity calculation (para. [0117]-[0118]). 
Claims 2, 10, and 18, the combination of Hardtke, Pearson, and Wang make obvious of the digital credential platform server of claim 1, the method of claim 9, and the non-transitory computer-readable medium of claim 17. Hardtke further discloses, 
wherein performing the correlation analysis between the data associated with the digital credential receiver and the plurality of characteristics of the field data objects comprises: determining a set of capabilities of the digital credential receiver, based on the digital credential objects received by the digital credential receiver; determining an initial matching set of field data objects having capability characteristics matching the determined set of capabilities of the digital credential receiver; retrieving a set of interest characteristics associated with each of the initial matching set of field data objects, and  comparing, for each of the initial matching set of field data objects, the retrieved interest characteristics associated with the field data object to interest characteristics identified within the evaluation records of the digital credential receiver (See para.0075-0117 specifically teaches the matching of selected plurality of field data object to correlate with the digital credential receiver for a score of best match candidate (i.e. correlation score) based on comparing of characteristics, skill, and experience of the digital credential receiver to the description (characteristics, required skill, and experience) of the field data object (job), which is matching, within the plurality of characteristics, first capability characteristics of the field data object, and personality of interest characteristics and career phase characteristics). 
Claims 3, 11, and 19, the combination of Hardtke, Pearson, and Wang make obvious of the digital credential platform server of claim 1, the method of claim 9, and the non-transitory computer-readable medium of claim 17. Hardtke further discloses, 
wherein retrieving the verified evaluation records of the digital credential receiver comprises requesting and receiving said verified evaluation records from a secure third-party server, and wherein the verified evaluation records are not received from the client device operated by the digital credential receiver (See para.0075-0117 specifically teaches the matching of selected plurality of field data object to correlate with the digital credential receiver for a score of best match candidate (i.e. correlation score) based on comparing of characteristics, skill, and experience of the digital credential receiver to the description (characteristics, required skill, and experience) of the field data object (job), which is matching, within the plurality of characteristics, first capability characteristics of the field data object, and personality of interest characteristics and career phase characteristics). 
Claims 6, 14, and 20 the combination of Hardtke, Pearson, and Wang make obvious of the digital credential platform server of claim 1, the method of claim 9, and the non-transitory computer-readable medium. Hardtke further discloses
determine one or more expiration dates associated with the verified evaluation records received from the secure third-party server; compare the one or more expiration dates to a time associated with the request from the first client device; and perform the selection of the first subset of the data field objects, and the calculation of the correlation score for each of the first subset of data field objects, in response to determining that the verified evaluation records associated with the digital credential receiver are not expired (Para. [0056] disclosing determining the time associated with the candidate, “if they have not logged on to the system for a set period of time, for example 30 days, 90 days, 180 days, or 1 year”, which is determining one or more expiration dates associated with the verified evaluation records received, comparing the expiration dates to a time associated with the request from the first client device, “a candidate's status of “active” can be downgraded to “inactive” if they have not logged on to the system for a set period of time, for example 30 days, 90 days, 180 days, or 1 year.” And stop being used to calculate the suitability score until such time as they log in again, which is in response to determining that the verified evaluation records associated with the digital credential receiver are not expired. Para. [0039]-[0041] disclosing the use of secure third party server). 
Claims 7 and 15, the combination of Hardtke, Pearson, and Wang make obvious of the digital credential platform server of claim 1 and the method of claim 9. Hardtke further discloses
wherein the verified evaluation records of the digital credential receiver comprise one or more of: results of a personality or interest evaluation administered by a medical professional, or an automated evaluation of digital records of interpersonal interactions of the digital credential receiver (Para. [0080] disclosing matching qualification includes, whether an applicant previously worked for a competitor of the potential employer; required and desired skills; certifications; school rank; education timeline; several different semantic relationships between the resume and job description; resume and job description spectral density; level of social activity (for example, number of first-level connections in a social network); company connections (for example, how many people in the candidate's social network work at the same company as listing the job opening); social network size; personality traits; cognitive profile; unique analysis of data from the Bureau of Labor and Statistics and many other available sources; SIC codes; SEO, etc. Which is representative of an automated evaluation of digital records of interpersonal interactions of the digital credential receiver). 
Claims 8 and 16, the combination of Hardtke, Pearson, and Wang make obvious of the digital credential platform server of claim 1 and the method of claim 9. Hardtke further discloses
wherein the data identifying the current career phase of the digital credential receiver comprises one or more of: a seniority level of the digital credential receiver, or an age of the digital credential receiver (Para. [0099] and Table 1E disclosing the identifying the number of years the candidate has held management level positions). 
Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hardtke et al. (US 20140122355 A1), hereinafter “Hardtke” in view of Pearson, “Open badges are unlocking the emerging jobs economy” (cited by the applicant in the IDS of 4/27/2018), hereinafter “Pearson,” in view of Wang et al. (US 20180253655 A1), hereinafter “Wang,” and further in view of Kurien et al. (US 20140304181 A1), hereinafter, “Kurien.”
Claims 3, 11, and 19, the combination of Hardtke, Pearson, and Wang make obvious of the digital credential platform server of claim 1, the method of claim 9, and the non-transitory computer-readable medium of claim 17. The combination fails to expressly teach, 
wherein retrieving the verified evaluation records of the digital credential receiver comprises requesting and receiving said verified evaluation records from a secure third-party server, and wherein the verified evaluation records are not received from the client device operated by the digital credential receiver.
However, analogous art, Kurien, directed to system and method for authenticating badges, specifically teaches
wherein retrieving the verified evaluation records of the digital credential receiver comprises requesting and receiving said verified evaluation records from a secure third-party server, and wherein the verified evaluation records are not received from the client device operated by the digital credential receiver  (Abstract and para. 0072). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the feature of retrieving verified evaluation records from trustworthy verifier (secure third-party server) as taught in Kurien with the digital credential platform server and method for correlating digital credential receivers of Hardtke, Pearson, and Wang for the motivation eliminating the risks of security attack from hackers/attackers by using trustworthy organization. 
Claims 4 and 12, the combination of Hardtke, Pearson, Wang, and Kurien make obvious of the digital credential platform server of claim 3 and the method of claim 13. Kurien further teaches
wherein the digital credential platform server prohibits the digital credential receiver from accessing the verified evaluation records received from the secure third-party server (Para. [0059]-[0063] teaching the limiting of access or evaluation records to specific group).  
Claims 5 and 13, the combination of Hardtke, Pearson, Wang, and Kurien make obvious of the digital credential platform server of claim 3 and the method of claim 13. The combination further teaches
receive an additional request from the client device operated by the digital credential receiver for the verified evaluation records received from the secure third-party server; provide the verified evaluation records received from the secure third-party server, to the client device operated by the digital credential receiver; receive, from the client device operated by the digital credential receiver, a modification to the verified evaluation records; and update the selection of the first subset of field data objects correlating to the digital credential receiver, based on the modification to the verified evaluation records received from the digital credential receiver (Hardtke: Para. [0039] disclosing the receiving of request from the candidate (i.e. client device) to provide updated resume. The candidate may elect to create certain login attributes so that their resume and/or profile are stored and are accessible to them for further updates or when applying for subsequent job opening, which discloses receive an additional request from the client device operated by the digital credential receiver for the verified evaluation records received from the secure third-party server; provide the verified evaluation records received from the secure third-party server, to the client device operated by the digital credential receiver; receive, from the client device operated by the digital credential receiver, a modification to the verified evaluation records; and update the selection of the first subset of field data objects correlating to the digital credential receiver, based on the modification to the verified evaluation records received from the digital credential receiver. Additionally, in Kurien: para. [0062]-[0067] teaching receiving update for a specific set of badges when issuance conditions are met on the metadata, the issuer can issue another badge and binds the collection of badges that it used to issue the dependent credential to the originating credentials).  

Response to Arguments
The Applicant Remarks filed on 9/16/2022 have been fully considered.
35 U.S.C. 101 Rejections

The Applicant’s remarks are fully considered, however is not persuasive. 
On page 12 of the remarks, the Applicant asserts the claims recite “train one or more machine learning algorithms… based on one or more outputs generated by the one or more machine learning models” like the analysis provided with respect to Example 39 from the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The Examiner respectfully disagrees. In Example 39, the claim recites a process for the first training set comprises digital facial image is used in the training of the neural network in a first stage, and second training set is created as result and after the first stage of training, then it is further used in the neural network in a second stage. The training step in Example 39 is integrated into the abstract idea for a practical application by taking values calculated and integrated back as inputs to further improve the neural network. Unlike Example 39, the case of the instant invention, the Examiner asserts that the specification lacks any disclosure of evidence to demonstrate that the invention is seeking to improve upon the technology or, more specifically, that the claimed invention is directed towards addressing and improving upon an issue that arose from the technology, but merely demonstrating that the claimed invention is directed towards the abstract idea and merely applying or utilizing generic computing devices performing their generic functions (neural network is generically applied as well-known and conventional technique as indicated in Applicant’s Specification paragraph [0123] and [0127]) in the technical field of matching a job candidate to job listings due to the benefits that computing devices provided, i.e. faster, more efficient, and etc.

35 U.S.C. 103 Rejections

The Applicant’s remarks are fully considered, however, deem moot in regarding to amended claim limitations. 
The Applicant's assertions are conclusory statements that are unsupported by factual evidence, that is, the Applicant fails to specifically point out the details for the distinctions over the specification or claim, other than reciting the prior art fails to teach the limitations of the claims. The provided remarks are found unpersuasive and do not comply with 37 CFR 1.111(b). 
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Knight (US20050171948A1) is directed to a system and method for identifying critical features in an ordered scale space within a multi-dimensional feature space is described. Features are extracted from a plurality of data collections. Each data collection is characterized by a collection of features semantically-related by a grammar. Each feature is normalized and frequencies of occurrence and co-occurrences for the feature for each of the data collections is determined. The occurrence frequencies and the co-occurrence frequencies for each of the features are mapped into a set of patterns of occurrence frequencies and a set of patterns of co-occurrence frequencies. The pattern for each data collection is selected and distance (similarity) measures between each occurrence frequency in the selected pattern is calculated. The occurrence frequencies are projected onto a one-dimensional document signal in order of relative decreasing similarity using the similarity measures. Wavelet and scaling coefficients are derived from the one-dimensional document signal using multiresolution analysis.
Pralash et al. (US20050097435A1) is directed to provide methods and apparatuses for classifying electronic documents (e.g., electronic communications) as either spam electronic documents or legitimate electronic documents. In accordance with one embodiment of the invention, each of a plurality of electronic communications is reduced to a corresponding multidimensional vector based on a multi-dimensional vector space. The multi-dimensional vectors represent corresponding electronic documents that have been classified as at least one type of electronic documents. Subsequent electronic documents to be classified are reduced to a corresponding multi-dimensional vector inserted into the multi-dimensional vector space. The electronic documents corresponding to an inserted multi-dimensional vector are classified based upon the proximity of the inserted multi-dimensional vector to at least one previously classified multi-dimensional vectors of the multi-dimensional vector space.
Riggs et al. (US20190370231A1) is directed to an algorithmic method for dynamically computing complex relationships among objects of an underlying functional system. The invention includes a method to algorithmically determine a set of functional locations in n-dimensional functional space of a set of elements of a functional system by electronically representing a set of data entities in a database system, the database system comprising a logical data model for structuring data sets from which functional information can be derived, using the logical data model to associate a set of characteristics with a reference point in the functional information system, selecting a functional positioning algorithm, and wherein the functional positioning algorithm executes a set of steps that takes as input a set of characteristics and returns as output a set of locations in n-dimensional functional space.
Jiawei Han, ... Jian Pei, “Getting to Know your Data” 2.4.7. Cosine Similarity, pages 77-78, in Data Mining (Third Edition), 2012.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.